In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00322-CV
     ___________________________

      DJIBRIL JACKSON, Appellant

                      V.

     MOHAMMED KHAN, Appellee


 On Appeal from County Court at Law No. 2
           Denton County, Texas
    Trial Court No. CV-2021-03143-JP


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
     Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      Appellant’s brief was due on January 13, 2022, but no brief was filed. See Tex.

R. App. P. 38.6(a).

      On January 31, 2022, we notified Appellant that his brief had not been filed as

the Rules of Appellate Procedure require. See id. We warned that we could dismiss the

appeal for want of prosecution unless, within ten days, Appellant filed a brief along with

an accompanying motion reasonably explaining the brief’s untimeliness. See Tex. R.

App. P. 10.5(b), 38.8(a)(1), 42.3(b). More than ten days have passed, but we have not

received a response.

      Because Appellant has failed to file a brief, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                       Per Curiam

Delivered: March 3, 2022




                                            2